ORDER

PER CURIAM.
Calvin Pettey (Defendant) appeals the judgment of conviction entered after a jury found him guilty of murder in the first degree. Defendant claims the trial court erred in denying his request for a mistrial after it read to the jury a verdict-directing instruction that included a paragraph on punishment even though Defendant had waived jury sentencing.
We have reviewed the briefs of the parties and the record on appeal and find the trial court did not err. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).